 Case 3:21-cr-02265-JLS Document 17 Filed 08/31/21 PageID.30 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 21-CR-02265-JLS
12                      Plaintiff,
13         v.                                 ORDER GRANTING JOINT MOTION
                                              TO CONTINUE MOTION
14   FERNANDO VARGAS,                         HEARING/TRIAL SETTING
15                      Defendant.
16
17
18         Upon joint motion of the parties, IT IS HEREBY ORDERED that
19   Mr. Vargas’ Motion Hearing/Trial Setting, currently scheduled for September 10,
20   2021, be rescheduled to October 8, 2021 at 1:30 p.m.
21         It is further ordered that time should be excluded in the interests of justice
22   because defense counsel cannot enter the MCC due to the recent surge in COVID-
23   19 cases at the facility. See 18 U.S.C. § 3161(h)(7)(A).
24         SO ORDERED.
25
     Dated: August 31, 2021
26
27
28
